Case 2:20-cv-02027-PKH Document 16         Filed 05/27/20 Page 1 of 1 PageID #: 112



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

NORTHPORT HEALTH SERVICES
OF ARKANSAS, LLC and NORTHPORT
HEALTH SERVICES, INC.                                                     PLAINTIFFS

v.                               No. 2:20-CV-02027

THOMAS CHANCEY, as guardian of the
estate and person of Lucy Chancey, an
incapacitated person                                                     DEFENDANT

                                    JUDGMENT

      Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ADJUDGED this 27th day of May, 2020.


                                                      /s/P. K. Holmes, ΙΙΙ
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
